Citation Nr: 0118963	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  97-26 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

What evaluation is warranted for the residuals of a right 
shoulder injury, from January 8, 1997?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 1981 
and periods of active duty for training thereafter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating action of the Philadelphia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

On appeal the veteran has raised the issues of entitlement to 
special monthly compensation for the loss of use of right 
arm, entitlement to an earlier effective date for a neck 
disability, and entitlement to service connection for a 
psychological disability secondary to a right shoulder 
disorder.  As these issues are not properly before the Board 
on appeal they are referred to the RO for development.  


REMAND

The veteran contends that his service-connected right 
shoulder disability is more severe than the current rating, 
assigned following the initial grant of service connection in 
the rating action on appeal, indicates.  Although the veteran 
was afforded a VA examination in January 2000, the Board 
finds that such examination is inadequate for rating 
purposes.  

In this regard, at the time of that examination, the examiner 
did not have any medical records available of review, 
particularly in connection with the veteran's surgical 
interventions.  Moreover, the examination report did not 
document consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 (2000), and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  For example, medical determinations addressing 
whether the right shoulder disorder is objectively manifested 
by weakened movement, excess fatigability, or incoordination 
were not discussed.  These determinations should be expressed 
in terms of additional range-of-motion loss beyond that 
already clinically demonstrated.  Thus any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion.  Id

While the veteran's appeal was pending, a claim was made in 
December 1999 for service connection for residuals of a right 
shoulder injury for a painful scar.  Although the veteran's 
disability rating was increased to 20 percent in a February 
2000 Decision Review Officer, no action has been taken by the 
RO with respect to the veteran's claim regarding his scar.  
The Board finds that the claim for increase is inextricably 
intertwined with the veteran's December 1999 claim for 
service connection for painful and tender surgical scar of 
the right shoulder, and therefore, the Board must 
unfortunately conclude that further development is warranted.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

The Board notes that on December 1999 the veteran expressed 
that he can not work do to his service-connected 
disabilities.  The Board construes that statement as a timely 
notice of disagreement with the rating decision of July 1999.  
Unfortunately, a statement of the case with respect to this 
issue has yet be issued.  Thus, the Board is obligated to 
remand this issue.  Manlicon v. West, 12Vet. App. 238 (1999).

Further, the veteran, through his representative's written 
brief presentation of June 2001, raises issue with the 
effective date of the granting of service connection for 
residuals of arthritis of the cervical spine.  The Board 
construes this statement as a timely notice of disagreement 
with the rating decision of April 2001.  Unfortunately, a 
statement of the case with respect to this issue has yet to 
be issued.  Thus, the Board is obligated to remand this issue 
as well.  Id.

Finally, in November 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000.  
This act introduced several fundamental changes into VA's 
adjudication process.  As these procedures could not have 
been followed by the RO at the time of the rating decisions 
on appeal, and as these procedures are more favorable to the 
veteran than those previously in effect, further development 
is in order.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Thus, this case is REMANDED to the RO for the following 
actions:

1. The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated his right 
shoulder disability since December 1999.  
After securing any necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources. If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim. The RO is reminded that under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) continued and repeated efforts to 
secure government documents are required 
until such efforts are shown to be 
futile. The appellant must then be given 
an opportunity to respond.

2.  Thereafter, the veteran should be 
scheduled for an VA orthopedic 
examination to evaluate the current 
nature and extent of right shoulder 
injury residuals.  The examiner must 
review the claims folder, including a 
copy of this REMAND.  The examiner's 
report should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  The report should contain 
a complete account of all manifestations 
and findings referable to the scar of the 
right shoulder.

The examiner should indicate any 
involvement of joint structure, muscles 
and nerves, and comment on the presence 
or absence of pain, weakened movement, 
excess fatigability, incoordination, 
muscle atrophy, changes in condition of 
the skin indicative of disuse, and the 
functional loss resulting from any such 
manifestations.  The examiner must 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should 
further offer an opinion whether it is at 
least as likely as not that any surgical 
scar is related to his service connected 
right shoulder disorder.  A complete 
rationale must be offered for any opinion 
provided.  The examination report should 
be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2000).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

5.  Thereafter, the RO should again 
review the veteran's claim, to include 
specific consideration of the 
appropriateness of separate ratings for 
any identified residuals (i.e., scar) 
which are attributable to the veteran's 
service-connected right shoulder 
disability.  The RO must also document 
its consideration of staged ratings and 
explain, with applicable effective date 
regulations, any change in the evaluation 
during the appeal period.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

6.  The RO should issue a statement of 
the case on the issues of entitlement to 
total disability rating based upon 
individual unemployability (TDIU) and 
entitlement to an earlier effective date 
for the grant of service connection for 
arthritis of the cervical spine.  The 
Board takes this opportunity to note that 
it may only exercise jurisdiction over an 
issue after an appellant has filed both a 
timely notice of disagreement to a rating 
decision denying the benefit sought, and 
a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



